Exhibit LEASE TR 120 S. LASALLE CORP. Landlord to THE PRIVATEBANK AND TRUST COMPANY Tenant Floors 2, 3 and 6 and portions of floors 1 and 4 120 South LaSalle Street, Chicago, Illinois Dated:April 25, 2008 TABLE OF CONTENTS SectionPage 1 CERTAIN PROVISIONS AND DEFINITIONS. 1 2 LEASE OF LEASED PREMISES. 10 3 LANDLORD'S WORK; TENANT'S WORK. 11 3.1 Landlord's Work.. 11 3.2 Condition of Leased Premises.. 11 3.3 Tenant's Work.. 11 4 PAYMENT OF RENT. 11 5 MONTHLY BASE RENT. 12 6 ADDITIONAL RENT. 12 6.1 Additional Rent. 12 6.2 Operating Expense Adjustments. 13 6.3 Expense Adjustment 13 (A) Upper Level Premises Expense Adjustment 13 (B) Retail Premises Expense Adjustment. 14 6.4 Tax Adjustment 15 (A) Upper Level Premises Tax Adjustment 15 (B) Retail Premises Tax Adjustment 15 (C) Right to Contest Taxes 16 6.5 Delay in Computing Additional Rent. 16 6.6 Review of Books and Records 17 6.7 Controllable Operating Expense Cap 18 7 USE OF LEASED PREMISES. 18 7.1 Use of Leased Premises 18 7.2 Parking. 18 .7.3 Compliance with Requirements. 20 8 SERVICES. 21 8.1 General Description of Services. 21 8.2 Communications. 23 8.3 Extra or Additional Services 24 8.4 Holidays. 25 8.5 Interruption of Services. 25 8.6 Tenant's Cooperation. 25 8.7 Excessive Use of Building Systems. 26 8.8 Security. 26 9 REPAIRS AND MAINTENANCE. 27 9.1 Tenant's Repairs and Maintenance Generally 27 9.2 Specific Items of Tenant Repair and Maintenance. 28 9.3 Landlord's Maintenance and Repair 28 9.4 Reservation of Rights. 30 9.5 Hazardous Materials. 30 9.6 Biological Toxins 31 10 ALTERATIONS. 31 10.1 Generally. 31 10.2 Removal. 32 11 COVENANT AGAINST LIENS. 33 12 INSURANCE AND SUBROGATION. 34 12.1 Tenant's Insurance. 34 12.2 Waiver of Subrogation. 35 12.3 Landlord's Insurance. 35 12.4 Avoid Action Increasing Rates. 37 13 FIRE OR CASUALTY. 37 13.1 Generally. 37 13.2 Right To Abatement. . 38 13.3 Repair Obligations. 38 13.4 Landlord's Right to Proceeds of Tenant's Insurance 38 14 WAIVER OF CLAIMS; INDEMNIFICATION. 39 15 NONWAIVER. 41 16 CONDEMNATION. 41 17 ASSIGNMENT AND SUBLETTING. 42 17.1 General. 42 17.2 Additional Receipts. 45 17.3 Other Limitations. 45 17.4 Lease Assumption; Subtenant Attornment 45 17.5 Intentionally Omitted. 18 SURRENDER OF POSSESSION. 46 19 HOLDING OVER. 47 20 ESTOPPEL CERTIFICATE. 47 21 MORTGAGE OR GROUND LEASE BY LANDLORD. 48 21.1 Subordination. 48 21.2 Foreclosure. 49 21.3 Superiority 49 21.4 Successor Liability 46 21.5 Recording. 49 21.6 Merger of Interest. 49 21.7 Right To Cure. 50 22 CERTAIN RIGHTS RESERVED BY LANDLORD. 50 22.1 Right of Access. 50 22.2 Pass Keys; Tenant's Secured Areas. 50 22.3 Window Coverings. 51 22.4 Heavy Items. 51 22.5 Moving Items. 51 22.6 Deliveries. 51 22.7 Showing of Leased Premises. 51 22.8 Pipes, Ducts, Wiring, etc. 51 22.9 Inspection. 51 22.1 Right To Conduct Business 52 22.11 Remodeling. 52 22.12 Naming; Signage. 52 22.13 Energy/Natural Resources Conservation. 52 22.14 Light Court 52 22.15 Non-Smoking Facility 52 23 RULES AND REGULATIONS. 53 24 DEFAULT AND REMEDIES. 53 24.1 Default and Landlord's Remedies. 53 24.2 Attorneys' Fees. 57 24.3 Rights Cumulative. 57 24.4 Late Payments. 57 25 COVENANT OF QUIET ENJOYMENT. 58 26 REAL ESTATE BROKERS. 58 27 INTENTIONALLY OMITTED. 58 28 TENANT'S EXCLUSIVE RIGHTS. 58 28.1 Tenant's Exclusive Use. 58 28.2 Name of Building. 59 28.3 Signage 60 29 NOTICES. 62 30 MISCELLANEOUS. 64 30.1 Terms. 64 30.2 Binding Effect. 64 30.3 Lease Contains All Terms. 64 30.4 Delivery For Examination. 64 30.5 Prohibition Against Recording. 64 30.6 Captions. 64 30.7 Only Landlord/Tenant Relationship. 64 30.8 Application of Payments. 65 30.9 Governing Law 65 30.1 Partial Invalidity 65 30.11 Interest. 65 30.12 Intentionally Omitted. 65 30.13 Counterparts. 65 30.14 Survival. 65 30.15 Time of the Essence. 65 30.16 Accord and Satisfaction 65 30.17 Landlord's Right to Perform Tenant's Duties. 66 30.18 Force Majeure. 66 30.19 Confidentiality. 66 30.2 Intentionally Omitted. 66 30.21 Advertising. 66 30.22 Waiver of Jury Trial 67 30.23 Exhibits; Schedules. 67 30.24 Possession. 64 30.25 Financial Statements. 67 30.26 Public Safety 67 30.27 Intentionally Omitted. 68 30.28 USA Patriot Act and Anti-Terrorism Laws 68 30.29 Central Loop TIF District. 68 30.3 Authority. 68 31 ADA. 69 32 EXCULPATION. 70 33 EXPANSION OPTIONS 70 34 RENEWAL OPTIONS. 75 34.1. Renewal Options. 75 34.2. Exercise of Option. 75 34.3. Renewal Rent 75 34.4. Personal Option. 75 34.5 All of the Leased Premises 75 34.6 Fair Market Rental Rate. 75 34.7 Determination Procedure. 76 35 RETAIL PREMISES RELINQUISHMENT OPTION. 78 36 TERMINATION OPTION. 79 37 UPPER LEVEL RELINQUISHMENT OPTIONS. 80 38 RIGHT OF FIRST REFUSAL 81 38.1 Right of First Refusal 81 38.2 Procedure. 81 38.3 Refusal Notice. 82 38.4 All Refusal Space 82 38.5 Delivery of Refusal Space. 83 38.6 Expansion Options. 83 39 RIGHT OF FIRST OFFER 84 39.1 Right of First Offer. 84 39.2 Procedure. 85 39.3 First Offer Notice. 85 39.4 All First Offer Space. 85 39.5 Delivery of First Offer Space. 86 40 LANDLORD DEFAULT. 86 41 CONTINGENCY. 88 Exhibits EXHIBIT A TOTAL RENTABLE SQUARE FEET OF LEASED PREMISES EXHIBIT A-1 DEPICTION OF RETAIL PREMISES EXHIBIT A-2 DEPICTION OF FOURTH FLOOR PREMISES EXHIBIT A-2 DEPICTION OF UPPER LEVEL PREMISES EXHIBIT B WORKLETTER EXHIBIT C JANITORIAL SPECIFICATIONS EXHIBIT D RULES AND REGULATIONS EXHIBIT E-1 RETAIL PREMISES ANNUAL BASE RENT ADJUSTMENTS EXHIBIT E-2 FOURTH FLOOR PREMISES ANNUAL BASE RENT ADJUSTMENTS EXHIBIT E-3 UPPER LEVEL PREMISES ANNUAL BASE RENT ADJUSTMENTS EXHIBIT F SATELLITE /COMMUNICATIONS SYSTEM EXHIBIT G-1 GRAND BANKING HALL MAINTENANCE STANDARDS EXHIBIT G-2 ESCALATOR MAINTENANCE STANDARDS EXHIBIT H FORM OF SNDA EXHIBIT I LIST OF TENANT'S COMPETITORS EXHIBIT J TENANT’S COMMENCEMENT DATE CONFIRMATION EXHIBIT K-1 LOCATION OF TENANT'S SIGNS EXHIBIT K-2 TENANT'S APPROVED SIGNAGE EXHIBIT L EXPENSE CAP EXAMPLE EXHIBIT
